DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 10/06/2021 and IDS filed on 02/01/2022.
	Claims 1, 3-11 and 13-22 are pending.
	Claims 2 and 12 have been cancelled.
	Claims 21-22 are newly added.

	Applicant’s IDS filed on 02/01/2022 contains a typographical error. Item 3 shows patent number “6,918,8,065”, it should be patent number “6,918,065”. Patent “6,918,065” has been reviewed.

Response to Arguments
Applicant's arguments filed on 10/06/2021 have been fully considered.
Applicant incorporated the previously objected dependent claims 2 and 12 into the independent claims 1, 11 and 20. Therefore, claims 1, 3-11 and 13-22 are allowed over the discovered prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Arnold et al. (US PGPUB 2007/0033578) disclose a method for optimizing a program based on on-line profile information and profile information collected across multiple runs of the program in an execution environment.  Performance of the at least one executing program is improved based on on-line profile data of the at least one executing program and the collected profile data in the persistent off-line repository. The optimizing algorithm utilizes a performance model of the adaptive optimization system. When compiling a method M at optimization level L, the model can be used to estimate two quantities cost(M, L) and speedup(M, L). Cost(M, L) is the amount of compile time that will be consumed if the method is optimized at level. Speedup(M, L) is the performance gain of executing method M optimized at level L relative to method M in an unoptimized state. These quantities are estimated based on off-line performance measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193